DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  “the one or more pressure swing adsorption” should be changed to “the one or more pressure swing adsorption units”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haase USPN 8,161,748 B2.
Regarding claim 9, Haase discloses a method of operating a jet engine to increase fuel efficiency, increase thrust, or a combination thereof, as compared to some other less efficient fuel stream, wherein the jet engine is powered by combusting a mixture of fuel and air and the method comprises the steps of: a) producing an oxygen-rich product from air using one or more pressure swing adsorption units which operate simultaneously with the jet engine (claims 1 and 34) and b) delivering an amount of the 
Regarding claim 10, Haase discloses that the oxygen-rich product produced in step (a) comprises less than 10% by volume of nitrogen (column 1, lines 44-48: nitrogen totally removed). 
Regarding claim 12, Haase discloses that the amount of oxygen-rich product is delivered (i) into an air intake of an inner housing of the jet engine, (ii) into the inner housing forwardly of an internal combustion chamber of the jet engine, (iii) into the internal combustion chamber, or (iv) a combination thereof (claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Haase USPN 8,161,748 B2.
Haase is relied upon as above.
Regarding claim 11, Haase does not explicitly disclose a volumetric amount of air and the amount of the oxygen-rich product delivered to the jet engine in step (b) is a volumetric amount which is from about 4% to about 6% of the size of the volumetric amount of air. Nevertheless, absent a proper showing of criticality or unexpected results, the amount of oxygen is considered to be a general condition that would have been routinely optimized by one having ordinary skill in the art in order to provide optimal combustion. MPEP 2144.05.
Regarding claims 13 and 14, Haase does not explicitly disclose wherein the one or more pressure swing adsorption units is/are positioned in an outer housing of the jet engine, or wherein the one or more pressure swing adsorption units is/are carried beneath a wing of a commercial aircraft. It nevertheless would have been obvious to place the PSA unit in any of these places, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04 (VI-C). 
Regarding claim 16, Haase discloses that the jet engine assembly is configured to deliver a nitrogen product produced by the one or more pressure swing adsorption units (i) to cool the engine (claim 13). It would have therefore been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have the nitrogen flow into the inner engine housing between the combustion chamber and the low pressure exhaust turbine in order to cool the engine, in the case where Haase is modified by Pouit and Williams, as discussed above, since this concept is generally taught by Haase. through one or more interior ducts within the inner engine housing extending through the combustion chamber, (ii) through one or more ducts or tubes positioned around the combustion chamber, (iii) into the inner engine housing between the combustion chamber and the low pressure exhaust turbine, or (iv) a combination thereof. 
Regarding claim 17, Haase does not explicitly disclose delivering outside air (i) through one or more ducts or tubes positioned around a combustion chamber within an inner housing of the jet engine wherein the outside air is heated, (ii) into the inner housing between the combustion chamber and a low pressure exhaust turbine, or (iii) a combination thereof. It nevertheless would have been obvious to deliver outside air in this way as is generally well-known in jet engines. MPEP 2144.03 (A-E). 

Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Haase USPN 8,161,748 B2, in view of Pouit USPN 2,580,591, in further view of Williams USPN 3,357,176.
Haase is relied upon as above.
Regarding claim 1, Haase discloses a jet engine assembly (claims 1 and 34) comprising: one or more pressure swing adsorption units which produce an oxygen-rich product from air (claim 1) and a jet engine which comprises an outer housing having a forward air-intake end (figure 26), wherein the jet engine assembly is configured to deliver the oxygen-rich product produced by the one or more pressure swing adsorption units (i) into the air intake of the inner engine housing, (ii) into the inner engine housing forwardly of the internal combustion chamber, (iii) into the internal combustion chamber, or (iv) a combination thereof (claim 1).
Haase does not explicitly disclose an inner engine housing having at least a forward portion which is positioned within the outer housing, the inner engine housing further comprising (i) an air intake at a forward end of the inner engine housing and (ii) an internal combustion chamber within the inner engine housing; a by-pass air flow annulus formed between the inner engine housing and the outer housing, and an assembly within the inner engine housing comprising (i) a low pressure compressor and a high pressure compressor which are positioned forwardly of the internal combustion chamber and (ii) a high pressure exhaust turbine and a low pressure exhaust turbine which are positioned rearwardly of the internal combustion chamber. Pouit discloses a jet engine having an assembly within the inner engine housing comprising (i) a low pressure compressor and a high pressure compressor which are positioned forwardly of the internal combustion chamber and (ii) a high pressure exhaust turbine and a low pressure exhaust turbine which are positioned rearwardly of the internal combustion chamber (see Pouit column 11). It would have been obvious to one having ordinary skill in the art to utilize the PSA to send concentrated oxygen to a jet engine of Haase on any known jet engine; therefore, it would have been obvious to utilize the invention of Haase on the jet engine of Pouit including an assembly within the inner engine housing comprising (i) a low pressure compressor and a high pressure compressor which are positioned forwardly of the internal combustion chamber and (ii) a 
Williams discloses an inner engine housing having at least a forward portion which is positioned within the outer housing, the inner engine housing further comprising (i) an air intake at a forward end of the inner engine housing and (ii) an internal combustion chamber within the inner engine housing; a by-pass air flow annulus formed between the inner engine housing and the outer housing (see Williams column 2, lines 59-72). It would have been obvious to one having ordinary skill in the art to utilize the PSA to send concentrated oxygen to a jet engine of Haase on any known jet engine; therefore, it would have been obvious to utilize the invention of Haase on the jet engine of Williams including an inner engine housing having at least a forward portion which is positioned within the outer housing, the inner engine housing further comprising (i) an air intake at a forward end of the inner engine housing and (ii) an internal combustion chamber within the inner engine housing; a by-pass air flow annulus formed between the inner engine housing and the outer housing. Furthermore, since all of these limitations relating to the engine are well-known in the art, it would have been obvious to utilize the invention of Haase on a jet engine including all of these various limitations. MPEP 2144.03 (A-E). 
Regarding claims 2-4 and 7, although Haase does not explicitly disclose that the one or more pressure swing adsorption units is/are positioned forwardly of the air intake of the inner engine housing within a forwardly extending section of the outer housing, wherein the one or more pressure swing adsorption units is/are positioned rearwardly of an air intake fan which is positioned within a forward end of the outer housing, or wherein the one or more pressure swing adsorption units is/are positioned outside of the outer housing of the jet engine and the jet engine assembly further comprises one or more conduits for delivering the oxygen-rich product produced by the pressure swing adsorption units (i) into the air intake of the inner engine housing, (ii) into the inner engine housing forwardly of the internal combustion chamber, (iii) into the internal combustion chamber, or (iv) a combination thereof, 
Regarding claim 5, Haase discloses that the jet engine assembly is configured to deliver a nitrogen product produced by the one or more pressure swing adsorption units (i) to cool the engine (claim 13). It would have therefore been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have the nitrogen flow into the inner engine housing between the combustion chamber and the low pressure exhaust turbine in order to cool the engine, in the case where Haase is modified by Pouit and Williams, as discussed above, since this concept is generally taught by Haase. through one or more interior ducts within the inner engine housing extending through the combustion chamber, (ii) through one or more ducts or tubes positioned around the combustion chamber, (iii) into the inner engine housing between the combustion chamber and the low pressure exhaust turbine, or (iv) a combination thereof. 
Regarding claim 8, Haase does not explicitly disclose one or more pumps or compressors which pump outside air (i) to an air intake of each of the one or more pressure swing adsorption units, (ii) to one or more ducts or tubes positioned around the combustion chamber, (iii) into the inner engine housing between the combustion chamber and the low pressure exhaust turbine, or (iv) a combination thereof. It nevertheless would have been obvious to deliver outside air in this way as is generally well-known in jet engines. MPEP 2144.03 (A-E).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Haase USPN 8,161,748 B2, in view of Pouit USPN 2,580,591, in further view of Williams USPN 3,357,176, in further view of Dunbar claim 15 is rejected as being unpatentable over Haase USPN 8,161,748 B2, in view of Dunbar USPA 2005/0257528 A1.
Haase in view of Pouit in further view of Williams is relied upon as above. Haase is also relied upon as above. 
Regarding claims 6 and 15, Haase does not explicitly disclose that the jet engine assembly is also configured to deliver a portion of the oxygen-rich product produced by the one or more pressure swing adsorption units to an exhaust discharge of the jet engine to oxidize uncombusted and/or partially combusted fuel to produce an afterburner effect, or the step of delivering a portion of the oxygen-rich product produced in step (a) to an exhaust discharge of the jet engine which oxidizes uncombusted and/or partially combusted fuel to produce an afterburner effect. Dunbar discloses injecting oxygen into a jet engine exhaust in order to produce an afterburner effect (see Dunbar paragraph 36). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Haase so that some of the oxygen is delivered to the exhaust, as generally taught by Dunbar, for the purpose of producing an afterburner effect. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776